From Rowan.
1. Whether affidavits filed at or after the return of the certiorari can be read to support the affidavit upon which the certiorari was granted.
2. Whether affidavits filed at the same term can be               (185) read to contradict the affidavit of Lofton.
3. Whether the depositions taken in the suit wherein Lofton, administrator of Dunn, was plaintiff, and Ledbetter was defendant, previous or after the certiorari was granted, can be read in this case.
We are of the opinion that affidavits may be read to support that on which the certiorari was granted, as well as to contradict that of Lofton; and that the depositions stated in the case may also be read.
NOTE. — This case was subsequently referred to this Court, at July Term, 1809, post, 224, upon the question whether proceedings to repeal letters of administration ought not to commence in the court which granted the letters, and the Court held that they ought, and therefore dismissed this certiorari. *Page 146